Citation Nr: 1424498
Decision Date: 05/30/14	Archive Date: 06/26/14

Citation Nr: 1424498	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of dental trauma, for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which found that new and material evidence to reopen a previously denied claim of entitlement to service connection for residuals of dental trauma had not been received.

Since the original denial of this claim in September 1974, relevant service department records that existed but had not previously been associated with the claims file have since been associated with the claims file.  Further, the Veteran never received notice of the original decision, and he was not informed of his appellate rights.  As such, the September 1974 rating decision does not constitute a final decision, and the Board will conduct a de novo review.  38 C.F.R. §§ 3.104(a), 3.156(c), 19.25 (2013).

In May 2012, the Veteran testified at a Board hearing before a Veterans Law Judge, and a copy of the transcript is of record.

In November 2012, the Board granted the Veteran's claim.  In that decision, the Board referred a claim of entitlement to service connection for residuals of dental trauma, for treatment purposes, to the RO for appropriate action.  The Veteran has been receiving treatment in conjunction with this referred claim, see March 2014 statement, and a claim to establish eligibility for treatment purposes is not before the Board.

In February 2014, the Board granted reconsideration of the issue on appeal on its own motion.

FINDINGS OF FACT

1.  The Veteran incurred dental trauma to teeth numbered 5, 7, 8, 22, and 23 after an automobile accident in September 1970, resulting in fractured teeth.  Tooth numbered 5 was extracted due to trauma.

2.  Subsequently, due to nonrestorable dental caries, the Veteran had teeth numbered 7, 8, 9, 10, 19, 20, 22, 23, and 24 extracted in service, and teeth numbered 29 and 30 were recommended for extraction.

3.  The Veteran's in-service trauma and nonrestorable caries resulted in replaceable missing teeth; loss of teeth was not caused by loss of substance of body of the maxilla or mandible due to trauma or disease.


CONCLUSION OF LAW

The claim for service connection for residuals of dental trauma, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In connection with the claim for service connection for residuals of dental trauma, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to this claim.  These actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Preliminary Matter

Subsequent to the Board's November 2012 grant of the issue being reconsidered herein, the RO obtained a VA examination and opinion on the question as to whether the Veteran's current missing teeth were caused by his in-service trauma.  The RO has not considered this evidence in the first instance.  See 38 C.F.R. § 19.31 (2013).  See also 38 U.S.C.A. § 7104(a) (West 2002).  Although the evidence is pertinent to the claim on appeal, the claim is being denied as a matter of law.  Thus, the Veteran is not prejudiced by the lack of RO review of this evidence prior to a Board decision, as it would not change the outcome of the decision in this appeal due to the law being dispositive of the issue.

III.  Service Connection for Compensation Purposes

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013).  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. Diagnostic Code 9913, Note.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for residuals of dental trauma, for compensation purposes, is not warranted.

The facts of this case are not in dispute.  The Veteran was involved in an automobile accident in September 1970, which resulted in the fracture of teeth numbered 5, 7, 8, 22, and 23.  Tooth numbered 5 was extracted due to trauma.  Subsequently, due to nonrestorable dental caries, the Veteran had teeth numbered 7, 8, 9, 10, 19, 20, 22, 23, and 24 extracted in service, and teeth numbered 29 and 30 were recommended for extraction in July 1971.  Although the Veteran only alleges "residuals of dental trauma," the Board has construed his claim to encompass all dental issues that were present during service.

A September 2008 letter from the Veteran's private dentist states that he began treating the Veteran during the "year subsequent to the loss of his teeth, and their replacement via removable partial dentures, directly related to an accident in 1970" (emphasis added).  As noted, however, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(b) (2013); see also 38 C.F.R. § 4.150 (2013).  Further, there is no evidence that the Veteran's tooth loss was caused by loss of body of the maxilla or mandible due to in-service trauma or disease, nor has the Veteran alleged as such.  In fact, the Veteran's teeth were clearly lost due to extraction as a result of trauma (tooth 5) and extraction as a result of nonrestorable caries (remaining teeth).  The missing teeth were replaced by partial dentures.  See September 2008 private dental statement.  To the extent that the Veteran includes in his claim for service connection any root canals and caries that occurred in service, treatable carious teeth are also not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(b) (2013).

As the Veteran seeks service connection for replaceable missing teeth (due to trauma and nonrestorable caries) and treatable carious teeth, and such conditions can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-not for compensation purposes-the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for residuals of dental trauma, for compensation purposes, is denied.




___________________________			___________________________
           D. C. Spickler				  JOAQUIN AGUAYO-PERELES
       Veterans Law Judge			          Veterans Law Judge
       Board of Veterans' Appeals			     Board of Veterans' Appeals




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1238237
Decision Date: 11/08/12	Archive Date: 12/20/12

DOCKET NO.  10-27 540	)        DATE NOV 08 2012

On appeal from the 
On appeal from the Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for the residuals of dental trauma.

WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence to reopen a previously denied claim of service connection for the residuals of dental trauma had not been received.

In September 1974, the RO prepared a dental rating decision, which was reportedly an "initial rating (for trauma)." It was noted that there was no evidence of trauma. There is no indication that the Veteran was informed of this decision or given appellate rights. Hence, it does not constitute a final decision, and the Board will conduct a de novo review. See Hauck v. Brown, 6 Vet. App. 518 (1994) (per curiam).

If a veteran did not receive notice of rating decision, the decision would not become final. To rebut the presumption of regularity vet must assert non-receipt, and bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).

In May 2012, the Veteran testified before the undersigned at a hearing at the RO (Travel Board); a transcript of that hearing is of record.

At his hearing, the Veteran submitted missing service dental records along with a waiver of initial RO consideration.

The evidence of record raises claims for service connection for bilateral hearing loss and an increased rating for post traumatic stress disorder. These matters are referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.

-2-

The Board's decision raises the question of the Veteran's entitlement service connection for dental conditions for treatment purposes. Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381 (2012). This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment. The new regulation notes that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a Veteran meets the basic eligibility requirements of § 17.161 (2012) and requests VBA make a determination. This issue is referred to the RO for adjudication and referral to the VHA, if warranted.

FINDING OF FACT

The Veteran sustained dental trauma of the upper and lower teeth while on active duty.

CONCLUSION OF LAW

The Veteran has current residuals of dental trauma that were incurred in service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.381, 17.161 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and

-3-

assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

II. Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

-4-

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 {citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the

-5-

benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161. 38 C.F.R. § 3.381 (2012).

III. Analysis

The Veteran contends that he sustained dental trauma as a result of a car accident in service. By way of history, in an April 1974 Application for Medical Benefits, the Veteran reported that he was involved in a vehicle accident on September 6, 1970 that caused facial injuries. He reported that he was initially treated at Ellis Hospital and subsequently treated at Walton Army Hospital at Fort Dix, New Jersey.

Service dental records dated September 8, 1970, reveal that the Veteran had broken teeth from an automobile accident. The March 1972 examination for separation from service includes no dental findings.

Post service dental records from Dr. D.A.S. dated from November 1983 to March 1996 and from Pine Ridge Dental dated from June 1997 to April 2008 show ongoing dental treatment.

During his May 2012 hearing, the Veteran restated his contentions and reported that his family dentist had told him that the partial plates used to replace his missing teeth caused additional problems.

In September 2008 correspondence, Dr. D.A.S. indicated that he had treated the Veteran years subsequent to the loss of his teeth, and their replacement via removable partial dentures that were directly related to an accident in 1970. Dr. D.A.S. reported that the Veteran had multiple episodes of root and pericoronal caries (teeth numbers 3, 4, 11, 12, 13, 14,18, 21, 28, 31), in which some were

-6-

significant enough to lead to root canals (teeth numbers 13, 28, 11), and in one case, the loss of a tooth (#21). In addition, two new crowns had to be fabricated and two other crowns needed recommendation. Dr. D.A.S. stated that, "While there are many factors that affect the oral environment and the teeth in particular, there is significant documentation on the adverse affects of removable partial dentures on the remaining teeth in a partially edentulous patient."

Dr. D.A.S. added that the adverse affects that the Veteran encountered included root decay, pericoronal decay, flexure and lateral forces applied to crowns leading to fracture, loosening or dislodging of crowns and/or teeth. Dr. D.A.S. reasoned that while it was impossible to say how much of the Veteran's problems were directly a result of his accident, the loss of those teeth and the subsequent replacements, there was no doubt in his mind that they were very significant and substantial factors. Many of the problems would not have occurred if he had an intact dentition. Therefore, Dr. D.A.S. opined that it was more likely than not that these factors were the prime causative factors in the Veteran's treatment.

The Veteran has provided competent reports of dental trauma in service. Jandreau v. Nicholson, 492 F. 3d 1372 (2007). His reports are consistent with service treatment records. There is no evidence to the contrary. The record establishes that the Veteran sustained dental trauma involving maxilla and mandible teeth during service.

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions; the record shows that the Veteran sustained broken teeth. Hence he did sustain disability and Dr. D.A.S. has indicated that current treatment has been required. Hence a current disability resulting from the trauma has been demonstrated.

Accordingly, service connection for dental trauma is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303 (2012).

-7-

ORDER 

Service connection for dental trauma is granted.
                                        
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

-8-



